Citation Nr: 0823900	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  96-05 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling prior to April 30, 2003, and 30 percent 
disabling beginning April 30, 2003.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1958 
and September 1958 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In July 2004, the veteran testified at a hearing before an RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folder.

In March 2005 and March 2007, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to April 30, 2003, the veteran's low back 
disability showed limitation of motion with pain that more 
nearly approximated moderate, and absent listing of the whole 
spine to the opposite side or any neurological involvement.

2.  From April 30, 2003 to August 16, 2007, the veteran's low 
back disability showed limitation of motion with pain that 
more nearly approximated moderate, which was additionally 
limited by weakness and lack of endurance, and absent listing 
of the whole spine to the opposite side or any neurological 
involvement; forward flexion of the thoracolumber spine was 
greater than 30 degrees.

3.  Beginning August 17, 2007, the veteran's low back 
disability is manifested by forward flexion limited to 30 
degrees absent any neurological involvement.

4.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met prior to April 30, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.1-4.14, 4.27, 4.40, 4.45 (2007).

2.  The criteria for a rating in excess of 30 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met from April 30, 2003 to August 16, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2007).

3.  The criteria for an increased rating of 40 percent, but 
not higher, for degenerative disc disease of the lumbosacral 
spine have been met under the new schedule for rating spine 
disabilities beginning August 17, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in May 2002, March 2005, and April 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  Those 
notice letters advised the veteran that the evidence needed 
to show that her disability was worse in severity including 
evidence addressing the impact of her condition on employment 
and the severity and duration of her symptoms.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The April 2007 
letter also advised the veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of her condition on employment and the 
severity and duration of her symptoms, as well as the 
evidence needed to establish an effective date.  The 
pertinent rating criteria for her disability were provided in 
the January 1995 statement of the case and August 2004 and 
2006 supplemental statements of the case.  The claim was last 
readjudicated in December 2007.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, VA examination 
reports, statements, and hearing testimony.  The veteran did 
not identify any ongoing medical records pertinent to her 
back in response to the April 2007 notice letter. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as her own statements describing the impact 
her disability had on her functioning.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected low 
back disability. 

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).   Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation was 
provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic Code 
5243 (effective September 26, 2003).  (For the purpose of 
evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

In a February 1969 rating decision, the RO granted service 
connection for chronic low back strain with sciatic 
radiculopathy to the right and assigned a 20 percent rating 
under Diagnostic Code 5295.  The veteran underwent a VA 
examination in June 1982.  The examiner concluded that the 
veteran never had sciatica, and the exam findings were 
negative for a neurological deficit.  The examiner maintained 
that prior examinations provided this diagnosis without a 
basis.  Thereafter, rating decisions show the veteran's 
disability was recharacterized as low back strain, then 
characterized as degenerative disc disease of the lumbosacral 
spine.  The veteran's claim for an increased rating was 
received in March 1994.  In a May 2006 rating decision, the 
RO increased the disability rating to 30 percent under 
Diagnostic Code 5243, effective April 30, 2003, the date of a 
VA examination.  

The medical evidence of record includes VA treatment records 
dated from 1994 to 2005, which are generally negative except 
for complaints of chronic low back pain in January 2001 and 
February 2002.  

The veteran underwent a VA examination in August 1994.  The 
physical examination revealed a straight leg raise to 60 
degrees on the right and left with reference to the lower 
back.  Reflexes in the right knee were absent.  She had no 
postural abnormalities or fixed deformity, and the 
musculature of her back was negative.  On range of motion of 
the lumbar spine, she had forward flexion to 70 degrees, 
backward extension to 10 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 35 degrees.  She had 
pain on extremes of range of motion.  The examiner noted that 
there was no evidence of neurological involvement.  The 
examiner also noted that x-rays revealed spondylolithesis 
with the 4th lumbar vertebra displaced in front of the 5th.  
The examiner provided a diagnosis of spondylitis, 
displacement of L4 on L5.  

An October 1995 report noted that a magnetic resonance 
imaging (MRI) scan revealed the following:  grade I 
spondylolisthesis at L4-5, caused by severe bilateral facet 
joint osteoarthritis, leading to central stenosis; central 
stenosis at L5-S1, caused by facet joint osteoarthritis and 
hypertrophy of the ligamentum flavum; focal scoliosis; and 
L3-4 disc bulge with right sided facet joint osteoarthritis.  

The veteran underwent a VA examination on April 30, 2003, 
during which time she complained of low back pain that she 
treated with Tylenol as the occasion required.  She sometimes 
experienced flare-ups with ambulation.  She walked with a 
straight cane and used a spinal corset at times.  She was 
able to walk four to five blocks.  The physical examination 
revealed a stiff, antalgic posture.  On range of lumbar 
motion, she had forward flexion to 40 degrees with pain, 
extension to 15 degrees with pain, and bilateral lateral 
flexion and rotation to 35 degrees with pain.  It was noted 
that her low back was additionally limited by weakness and 
lack of endurance.  The examiner noted that the neurological 
examination was negative.  The examiner further noted that an 
MRI revealed degenerative disc disease of the lumbar spine 
and Grade I retrolisthesis at the L5 level.  The examiner 
provided a diagnosis of degenerative disc disease of the 
lumbar spine.    

At the July 2004 RO hearing, the veteran testified that she 
took Tylenol about three or four times a week, which relieved 
most of her symptoms.  She maintained that standing for any 
length of time bothered her, and she also had difficulty 
trying to put her shoes or socks on.  Her representative 
noted that at the April 30, 2003 VA examination, the veteran 
was in a lot pain.  He then queried as to whether that was a 
typical day to which the veteran replied that sometimes that 
was a typical day.  She added that if it was damp, cloudy, or 
hazy weather, these conditions also affected her physically.  
She maintained that she could not take public transportation 
and that she had a special craftmatic bed, but she did 
exercise in the morning.  

The veteran underwent a VA examination in January 2006 during 
which time she complained of low back pain that radiated to 
her lower extremities, and she complained of numbness in her 
right calf.  She continued to use Tylenol as needed.  She 
experienced flare-ups with prolonged standing and ambulation.  
She was independent in the activities of daily living.  It 
was noted that she had no additional range of motion or 
functional impairment beyond the pain.  She continued to use 
a straight cane but no brace.  She now could only walk one 
block.  On range of lumbar motion, she had forward flexion to 
50 degrees with pain over 45 degrees, extension to 15 degrees 
with pain, and bilateral lateral flexion and rotation to 15 
degrees with pain.  Her pain increased with repetitive 
movements with additional limitations of weakness and lack of 
endurance.  She had tenderness of the lumbosacral 
paraspinals, but there was no spasm or weakness.  She had 
severe guarding and a stiff antalgic posture.  She reported 
that she had experienced four incapacitating episodes of back 
pain that required her to stay in bed for one day at a time.  
The examiner provided diagnoses of degenerative disc disease 
of the lumbosacral spine with grade I retrolisthesis at the 
L5 level.  The examiner concluded that the veteran's low back 
disability was moderate to severe.  

The veteran underwent a VA neurological examination on August 
17, 2007.  She complained of constant lower back pain with 
occasional radiation around the left side but not down into 
her legs.  The examiner noted that there was no paresthesias 
and no weakness of her legs.  The examiner reported that x-
rays performed in May 2007 revealed grade II anterolisthesis 
of L3 on L4, likely secondary to severe facet arthritis from 
L2 to S1 and significant degenerative disc disease from L4 to 
S1.  The sensory exam revealed some hypesthesia in the left 
medial calf that was not reproducible.  Her reflexes were 1+ 
and symmetric.  She was only able to bend forward about 30 
degrees before having pain in the left lumbar area.  She 
walked slightly stooped with a cane.  The examiner concluded 
that the veteran had chronic low back pain that was most 
likely musculoskeletal and not radiculopathic.  The examiner 
maintained that there was no sciatic neuropathy and no 
neurologic manifestations from her service connected 
degenerative disc disease of the lumbar spine.  The examiner 
provided a diagnosis of intervertebral disc syndrome of the 
lumbar spine.   

Prior to April 30, 2003

With regard to motion, the words "slight," "moderate," 
"severe," and "marked" are not defined in the VA Schedule 
for Rating Disabilities.  Guidance is obtained from the 
amended regulations as the current definition of normal range 
of motion for the spine is based on medical guidelines in 
existence since 1984.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2007).  

The range of motion findings during this period showed that 
the overall limitation of motion in the veteran's lumbar 
spine with pain more nearly approximated moderate impairment 
than severe impairment.  While the veteran demonstrated 
severe loss of extension at the August 1994 VA examination, 
in the majority of the planes, she showed less than severe 
impairment.  She had a slight loss of lumbar motion on 
forward flexion, slight/moderate loss of motion on lateral 
flexion to the right and left, and normal range of motion on 
rotation to the right and left.  Thus, the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5292.  In addition to the veteran's low back disability 
not being productive of marked limitation of forward flexion 
or complete loss of lateral motion, the VA examination 
revealed no postural abnormalities or fixed deformity so she 
did not demonstrate listing of the whole spine to the 
opposite side.  Therefore, she is also not entitled to a 
rating in excess of 20 percent under Diagnostic Code 5295.

The VA examiner reported that there was no evidence of 
neurological involvement.  The October 1995 MRI revealed disc 
disease, but this is not manifested by severe or pronounced 
attacks of intervertebral disc syndrome [nor do any VA 
treatment records or any VA examination conducted thereafter 
throughout the entire appeal period demonstrate any such 
attacks] where as a rating in excess of 20 percent 
under Diagnostic Code 5293 would be warranted.  There are no 
other potentially applicable diagnostic codes under which 
evaluation of the veteran's low back disability should be 
considered.  

Beginning April 30, 2003

As for the interim revised criteria for Diagnostic Code 5293, 
the medical evidence of record fails to show the veteran had 
incapacitating episodes of intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  Thus, evaluating her low back disability on the 
basis of total duration of incapacitating episodes over the 
past 12 months would clearly not be to her advantage.

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with her low back 
disability, the April 2003 and January 2006 VA examinations 
continued to reveal negative neurological examinations.  As 
for the orthopedic manifestations, the range of motion 
findings during this period showed that the overall 
limitation of motion in the veteran's lumbar spine with pain 
more nearly approximated moderate impairment than severe 
impairment.  At the April 2003 VA examination, the veteran 
demonstrated a moderate loss of lumbar motion on forward 
flexion and extension, and a normal range of motion on 
lateral flexion and rotation, bilaterally.  It was noted that 
the veteran's low back disability was additionally limited by 
weakness and lack of endurance, which was not measured in 
terms of degrees, but according to her hearing testimony, the 
level of impairment demonstrated at that examination 
sometimes represented a typical day.  Indeed, on other days, 
she had no pain on palpation of the lumbar spine as shown by 
physical examination findings noted in a VA treatment record 
dated in April 2003.  Records dated in April and October 2004 
showed she had no musculoskeletal complaints.  

At the January 2006 VA examination, she demonstrated a 
moderate loss of lumbar motion with pain in all planes and no 
additional range of motion or functional impairment beyond 
the pain.  It was noted that she experienced increased pain 
with repetitive movements and continued to have weakness and 
lack of endurance.  The additional 10 percent on top of the 
20 percent disability rating the veteran is in receipt of 
contemplates these complaints.  The VA examinations also 
showed that the veteran continued to not demonstrate listing 
of the whole spine to the opposite side.  Thus, the veteran 
is not entitled to a 40 percent rating, or higher, under 
Diagnostic Codes 5292 and 5295 for the orthopedic 
manifestations of her disability.  Moreover, the January 2006 
VA examiner described the veteran's low back disability as 
"moderate to severe," which is consistent with the assigned 
30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (assigning a 20 percent rating for moderate 
impairment and assigning a 40 percent rating for severe 
impairment).  

Finally, in regard to the diagnostic criteria pertinent to 
spinal disabilities revised effective September 26, 2003, the 
January 2006 VA examination shows the veteran did not 
demonstrate limitation of forward flexion to 30 degrees.  At 
the August 2007 VA examination, however, she was only able to 
bend forward to about 30 degrees.  She does not have 
ankylosis of the lumbar spine.  Therefore, she is entitled to 
an increased rating of 40 percent, but no higher, under the 
General Rating Formula with respect to the orthopedic 
manifestations.  The August 2007 VA examination also shows 
that the veteran fails to demonstrate any neurological 
deficits associated with her low back disability.  Therefore, 
she is not entitled to a separate evaluation for neurologic 
manifestations.  Moreover, notwithstanding the veteran's self 
described bouts of incapacitating episodes of low back pain 
to the 2006 VA examiner, the medical evidence of record fails 
to show she had incapacitating episodes of intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  In any event, the 
frequency and duration of the complained of episodes would 
not even warrant a compensable evaluation under the rating 
schedule.  

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, neither schedule is more 
advantageous to the veteran prior to August 17, 2007.  
Accordingly, the currently assigned 20 percent rating is 
appropriate for the period prior to April 30, 2003, and the 
30 percent rating is appropriate for the period from April 
30, 2003 to August 16, 2007.  Beginning August 17, 2007, 
however, the veteran is entitled to an increased rating of 40 
percent under the amended schedule for rating spine 
disabilities.  The veteran is assigned staged ratings as the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings.  See Hart, supra. 

The Board has also considered whether the veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine for the period prior to 
April 30, 2003, is denied.  

A rating in excess of 30 percent for degenerative disc 
disease of the lumbosacral spine for the period from April 
30, 2003 to August 16, 2007, is denied.

An increased rating of 40 percent for degenerative disc 
disease of the lumbosacral spine for the period beginning 
August 17, 2007, is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


